1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    SECURITIES AND EXCHANGE                    Case No.: 19cv1628-LAB (AHG)
      COMMISSION,
12
                                    Plaintiff,   ORDER TO SHOW CAUSE RE:
13                                               WITHDRAWAL OF COUNSEL
      v.
14
      GINA CHAMPION-CAIN, et al.,
15
                               Defendants.
16
17         On December 3, attorney Gary Aguirre filed an ex parte request to withdraw,
18   but asked the Court to defer a ruling for at least 15 days, to give his clients time to
19   find new counsel. The request said Aguirre had sought the consent of his clients,
20   known as the Averbuch Investors, but they had not yet returned their written
21   consent. He also said he had contacted the law firm he expected would be
22   representing them after his substitution out, but has heard nothing.
23         Today he filed a document, which he styled a declaration, but which is in fact
24   a new ex parte request to grant his withdrawal request forthwith. His declaration
25   says he has served all his clients by mail, and none have expressed an objection
26   to his withdrawal. The declaration does not say when they were served, or whether
27   they communicated with him. At least one of them has called chambers, attempting
28   to make ex parte contact with Court staff.

                                                 1
                                                                           19cv1628-LAB (AHG)
1          Aguirre’s request is GRANTED IN PART. Relieving him as counsel now
2    would create chaos. The nearly thirty individuals he represents would be
3    proceeding pro se (i.e., representing themselves). The entities (several trusts and
4    an LLC) cannot represent themselves in this Court, and will be unable to participate
5    in any official capacity. See Rowland v. Calif. Men’s Colony, 506 U.S. 194, 201–
6    02 (1993). His request that the Court allow him to withdraw immediately is
7    DENIED.
8          If any of the interested non-parties1 on whose behalf Aguirre has appeared
9    in this case object to his withdrawing as counsel, they should file an objection no
10   later than December 30, 2019. Aguirre must promptly send a copy of this order
11   to each of them, and no later than December 23, 2019 must file proof that he did
12   this, in the form of a declaration or affidavit.
13         The individuals and entities on whose behalf Aguirre has appeared are
14   reminded that, until he is relieved as counsel, he is representing them. As long as
15   they are represented by Aguirre or any other attorney, they should not call
16   chambers or file anything other than any objections to his withdrawal.
17
18          IT IS SO ORDERED.
19   Dated: December 17, 2019
20
21                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
22
23
24
25
26
27
     1
      So far, none of Aguirre’s clients or any of the interested non-parties has been
28   given leave to intervene which, if granted, would make them parties to this action.

                                                 2
                                                                          19cv1628-LAB (AHG)
